Citation Nr: 1524808	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-28 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left foot disorder, to include as secondary to service-connected right hip disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1997 to January 1999.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2014, the Veteran submitted a 21-22 in favor of The American Legion.  This appears to be within, or nearly within, 90 days of the appeal's certification to the Board.  Thus, this request is acknowledged by the Board.  

In May 2014, the Veteran presented testimony in a central office hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

The evidence of record is in equipoise regarding whether the Veteran's left foot plantar fasciitis was incurred in service.   


CONCLUSION OF LAW

The criteria for service connection for left foot plantar fasciitis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting entitlement to service connection for the claimed disability, which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2014).

The Veteran contends that he had a left foot injury during service and has continued to have problems ever since that time.  Service treatment records confirm that in July 1998, he sprained his left foot and evaluation showed diffused ecchymosis of the second and third digits.  He was diagnosed with contusion of the second and third digits of the left foot.  Subsequently, the examination report at service discharge noted a left foot disability and the Veteran indicated having/having had foot troubles on the Report of Medical History at service discharge.  

In a January 2012 VA examination report, the examiner concluded that the left foot plantar fasciitis was unrelated to service.  The examiner based this conclusion upon only one complaint during service and a lack of medical evidence during service and post-service indicating a chronic condition.  In a July 2013 VA examination report, the examiner opined that the Veteran's left foot plantar fasciitis was at least as likely as not incurred in or caused by an in-service injury, event, or illness that occurred during military service.  The examiner cited to the service treatment records showing a left foot injury/contusion, and reasoned that the injury would likely cause inflammation of the plantar fascia and cause plantar fasciitis over time as he continued to ambulate and run for prolonged distances.  

The Board finds that the evidence demonstrates that the Veteran's current left foot plantar fasciitis was incurred in service.  Both VA examiners reviewed the claims file, cited to relevant evidence, and provided supporting explanations.  Thus, both opinions are significantly probative.  Therefore, the evidence is in equipoise and service connection for left foot plantar fasciitis is warranted.  


ORDER

Service connection for left foot plantar fasciitis is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


